




Exhibit 10.2
January 31, 2013


Thomas R. Lavelle
[Redacted]




Re:    Terms of Separation
Dear Tom:
This letter confirms the agreement between you and Rambus Inc. (“the Company”)
concerning the terms of your separation and offers you the separation benefits
set forth below in exchange for a general release of claims and covenant not to
sue (“Agreement”).


1.    Separation Date: April 26, 2013 will be your last day of employment with
the Company, unless earlier terminated by the mutual written agreement of you
and the Company (the “Separation Date”).
2.    Transition Period: You will agree to resign as Senior Vice President and
General Counsel, as of February 4, 2013, and you will continue to be employed in
the position of “Of Counsel” and as an appointed Vice President through your
Separation Date. During that transition period, you will have all the rights and
benefits as an employee and officer of the Company, and you will provide such
professional services as shall be needed by the Company, and you will report to
the Senior Vice President and General Counsel, and be available to the executive
management of the Company for advice and assistance.
3.    Acknowledgment of Payment of Wages: As of April 26, 2013, you will have
been paid all wages, salary, bonuses, commissions, reimbursements of ESPP
contributions, and/or accrued unused vacation due to you from the Company as of
the Separation Date. The Company has or will reimburse all necessary and
reasonable expenses incurred in the normal course of business through the
Separation Date pursuant to the terms of its expense reimbursement policy. You
will receive all funds owed pursuant to this paragraph regardless of whether or
not you sign this Agreement. You agree that on April 26, 2013, you will sign an
acknowledgement consistent with this provision, subject to receipt of payment
for all such amounts owed to you, including the amounts set forth in Section
4.a. below.
4.    Separation Benefits: In exchange for your agreement to the general release
and waiver of claims and covenant not to sue set forth in paragraphs 7 and 8
below and your other promises herein, the Company agrees to provide you with the
following upon the later of the Separation Date or the Effective Date of this
Agreement (as defined in paragraph 17 below):
a.    Severance: The Company agrees to pay you, following the later of the
Separation Date or the Effective Date (as defined in paragraph 17 below) of this
agreement, an amount equivalent to twelve (12) months of your base salary, less
applicable state and federal tax payroll deductions. Payment will be made in a
lump sum within ten (10) business days of the Separation Date.




--------------------------------------------------------------------------------




b.    COBRA: Upon your timely election to continue your existing health benefits
under COBRA, and provided you are otherwise eligible pursuant to the terms of
COBRA and the Company's health insurance plan, the Company will pay the
insurance premiums to continue your existing medical, dental, vision and
Employee Assistance Program (EAP) health benefits for twelve (12) months
following the Separation Date. If as an active employee you were enrolled in a
flex spending plan, you can continue through COBRA, but you will be responsible
for making the payments (on an after tax basis).
c.    Job Search Assistance. Upon your election of outplacement services within
sixty (60) calendar days of the Separation Date, the Company will provide you
six (6) months of outplacement assistance to help you in your job search.
d.    By signing below, you acknowledge that you are receiving the separation
benefits outlined in this paragraph 3 in consideration for waiving your rights
to claims referred to in this agreement and that you are not otherwise entitled
to the separation benefits.
5.    Return of Company Property: You hereby warrant to the Company that as of
your Separation date, you will have returned to the Company all property or data
of the Company of any type whatsoever that has been in your possession or
control.
6.    Confidential Information. You hereby acknowledge that you are bound by the
attached Exhibit A: Employment, Confidential Information And Invention
Assignment Agreement (hereinafter referred to as the “ECIIA Agreement”), and
that as a result of your employment with the Company you had access to the
Company's Proprietary Information (as defined in the ECIIA Agreement), that you
will hold all Proprietary Information in strictest confidence and that you will
not make use of such Proprietary Information on behalf of anyone. You further
confirm that you have delivered to the Company all documents and data of any
nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.
7.    General Release and Waiver of Claims:
a.    The payments and promises set forth in this agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit sharing, stock options, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company or your
separation from the Company. To the fullest extent permitted by law, and subject
to the payments and benefits set forth in this agreement being fulfilled by the
Company, you hereby release and waive any other claims you may have against the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”), whether known or not known, including, without
limitation, claims under any employment laws, including, but not limited to,
claims of unlawful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation, physical
injury, emotional distress, claims for additional compensation or benefits
arising out of your employment or your separation of employment, claims under
Title VII of the 1964 Civil Rights Act, as amended, the California Fair
Employment and Housing Act, and any other laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act, and/or claims based on disability or under the Americans
with Disabilities Act. You further agree that any claims you may have for money
damages, loss of wages, earnings, commission, bonuses and benefits, stock
options or other ownership interests in the Company, medical expenses,
attorneys' fees and costs, reinstatement and other equitable relief, are waived
and forever released by you under this Agreement.




--------------------------------------------------------------------------------




b.    By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
c.     You do not release claims that you may not release as a matter of law,
including but not limited to claims for indemnity under California Labor Code
section 2802 or any claims to enforce this Agreement. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause below.
8.    Covenant Not to Sue:
a.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter covered by this
Agreement.
b.    Nothing in this section shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints. You further
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.
c.    Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
8.    Nondisparagement: Each of the parties hereto agrees not to disparage the
other party or the Releasees, their respective products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them, with any written or oral statement.
Nothing in this paragraph shall prohibit either party from lawfully providing
truthful information in response to a subpoena or other legal process.
9.    Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party's obligations to protect the other's proprietary information,
the parties agree to arbitrate, in Santa Clara County, California (or another
mutually acceptable location if you reside outside of California) through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.




--------------------------------------------------------------------------------




10.    Attorneys' Fees: Except as prohibited by law, if any action is brought to
enforce the terms of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys' fees, costs and expenses from the other party,
in addition to any other relief to which the prevailing party may be entitled.
11.    Confidentiality: Both parties agree that the contents, terms and
conditions of this Agreement, and any matters related thereto must be kept
confidential and may not be disclosed except to your immediate family members,
accountants or attorneys, or pursuant to subpoena or court order, or applicable
regulations requiring disclosure. If asked for information concerning this
Agreement, both parties will state only that a settlement agreement resolved all
issues related to your separation from the Company. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.
12.    No Admission of Liability: This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees. This Agreement shall be afforded the
maximum protection allowable under California Evidence Code Section 1152 and/or
any other state or federal provisions of similar effect.
13.    Entire Agreement: This Agreement constitutes the entire agreement between
you and Releasees with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter other than the ECIIA Agreement referred to in paragraph 5 above.
You acknowledge that neither Releasees nor their agents or attorneys have made
any promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
executed this Agreement in reliance only upon such promises, representations and
warranties as are contained herein.
14.    Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
15.    Modification; Counterparts; Facsimile Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile copy shall have
the same force and effect as execution of an original and a copy of a signature
will be equally admissible in any legal proceeding as an original.
16.    Time To Consider Agreement Right to Revoke; Knowing and Voluntary
Agreement: You understand that you may take up to forty-five (45) days to
consider this Agreement and, by signing below, affirm that you were advised to
consult with an attorney prior to signing this Agreement. You also understand
you may revoke this Agreement within seven (7) days of signing this document and
that the separation compensation to be provided to you pursuant to paragraph 4
will be provided only at the later of the end of that seven (7) day revocation
period without revocation by you, or after the Separation Date as described in
Section 4a, above. By signing this Agreement, you knowingly and voluntarily
agree to all the terms set forth in this Agreement and further acknowledge that
you are executing this Agreement voluntarily, free of any duress or coercion.




--------------------------------------------------------------------------------




17.    Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it and without revocation by you as provided in paragraph 16.


18.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
* * * * * * * *
If you agree to abide by the terms outlined in this Agreement, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.


 
 
Sincerely,
 
 
Rambus Inc.
 
 
 
 
 
By: /s/ Michael Schroeder
 
 
Michael Schroeder
 
 
Senior Vice President, Human Resources







BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT CAREFULLY, I
UNDERSTAND THIS AGREEMENT CONTAINS A GENERAL RELEASE, AND I AGREE TO ITS TERMS.


/s/ Thomas R. Lavelle
 
February 1, 2013
Name here
 
Date











